      Case 1:19-cr-00332-LMM-CMS Document 16 Filed 07/15/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

UNITED STATES OF AMERICA,                   :
                                            :
      Plaintiff,                            :
                                            :          CIVIL ACTION NO.
      v.                                    :       1:19-cr-00332-LMM-CMS
                                            :
KENNETH MASON,                              :
                                            :
      Defendant.                            :
                                            :


                        ORDER RESCHEDULING TRIAL

      The Court previously set the trial date for defendant Kenneth Mason to begin

on Thursday, September 23, 2021; due to an opening on the Court’s calendar, the

Court hereby resets the trial date to begin on Thursday, August 26, 2021 at 1:30

PM in Courtroom 2107, United States Courthouse, 75 Ted Turner Drive, S.W.,

Atlanta, Georgia. The pretrial conference is set for Monday, August 23, 2021, at

11:00 AM in Courtroom 2107. By noon on Monday, August 9, 2021, the parties are

to file their respective motions in limine and voir dire questions. By noon on

Monday, August 9, 2021, the Government is to file a brief statement of facts the

parties can rely on for voir dire. By noon on Monday, August 16, 2021, the parties are

to file any objections to those items listed above. Requests to charge and verdict
       Case 1:19-cr-00332-LMM-CMS Document 16 Filed 07/15/21 Page 2 of 3




forms should be filed on CM/ECF and emailed to the Courtroom Deputy Clerk in

Word format by noon on Wednesday, August 25, 2021. The time from July 15, 2021,

to August 26, 2021, shall be excluded from computation under the Speedy Trial Act

pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

       The Court requires the parties email an exhibit and witness list to the

Courtroom Deputy Clerk by Wednesday, August 25, 2021.The list shall contain an

identifying description of each exhibit to the right of the exhibit numbers. The list

shall be double spaced with approximately 1.5 inches of space to the left of the

number for court use. Additionally, the parties are required to deliver to chambers the

morning of trial a tabbed exhibit notebook for the Court’s use. Counsel shall comply

with the Local Rules of this Court regarding exhibits. Any exhibit larger than 8 ½ x

11 will be returned to counsel pursuant to L.R. 79.1(B)(5). Within ten (10) days

following the conclusion of a trial or hearing, all parties must file photographs or

other appropriate reproductions of oversized and non-documentary exhibits admitted

as evidence at the trial or hearing. The parties must provide a courtesy copy of any

documents e-filed just prior to trial or on any day during the course of the trial.

      Courtroom 2107 is technology equipped. Any training or trial runs regarding

the courtroom technology must be scheduled in advance of trial via the Courtroom

Deputy Clerk. The Court will not allow time for training or trial runs at the beginning



                                            2
       Case 1:19-cr-00332-LMM-CMS Document 16 Filed 07/15/21 Page 3 of 3




of the trial. Any motions requesting leave to bring technology into the courtroom

must be filed prior to the pretrial conference, to allow time for proper notification to

the US Marshals Service.

      It is the responsibility of counsel to immediately notify the Courtroom Deputy

if the defendant requires interpretive services for any court proceeding so that

services can be arranged. It is the responsibility of counsel to arrange interpretive

services for any witnesses needing assistance of an interpreter for any court

proceeding.

       SO ORDERED this 15th
                       ___ day of July, 2021.



                                           _____________________
                                           LEIGH MARTIN MAY
                                           UNITED STATES DISTRICT COURT




                                            3
